JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, and the motion to appoint counsel, it is
ORDERED that the motion to appoint counsel be denied. In civil cases, appellants are not entitled to appointment of counsel when they have not demonstrated sufficient likelihood of success on the merits. It is
FURTHER ORDERED AND ADJUDGED that the district court’s November 30, 2015 order dismissing appellant’s case be affirmed. Appellant’s opening brief contains no relevant legal arguments, and he has therefore forfeited any possible arguments. See United States ex rel. Totten v. Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir. 2004) (“Ordinarily, arguments that parties do not make on appeal are deemed to have been waived.”). The court does not consider arguments raised only in a reply brief. Newspaper Ass’n of Am. v. Postal Regulatory Comm’n, 734 F.3d 1208, 1212 (D.C. Cir. 2013).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See F.ed. R. App. P. 41(b); D.C. Cir. Rule 41.